                                   Case 21-10745-JKS                 Doc 1        Filed 04/25/21           Page 1 of 22


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Secure Home Holdings LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3803 West Chester Pike
                                  Suite 100
                                  Newtown Square, PA 19073
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Delaware                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.myalarmcenter.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                      Case 21-10745-JKS                 Doc 1         Filed 04/25/21              Page 2 of 22
Debtor    Secure Home Holdings, LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5616

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.

                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                       Case 21-10745-JKS                       Doc 1       Filed 04/25/21              Page 3 of 22
Debtor    Secure Home Holdings, LLC                                                                       Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor      See Attachment                                                Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999


15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case 21-10745-JKS              Doc 1      Filed 04/25/21            Page 4 of 22
Debtor   Secure Home Holdings, LLC                                                  Case number (if known)
         Name

                            $50,001 - $100,000                         $10,000,001 - $50 million             $1,000,000,001 - $10 billion
                            $100,001 - $500,000                        $50,000,001 - $100 million            $10,000,000,001 - $50 billion
                            $500,001 - $1 million                      $100,000,001 - $500 million           More than $50 billion




Official Form 201                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
                                  Case 21-10745-JKS                   Doc 1        Filed 04/25/21             Page 5 of 22
Debtor    Secure Home Holdings, LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 25, 2021
                                                  MM / DD / YYYY


                             X                                                                            Amy V. Kothari
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Executive Officer




18. Signature of attorney    X                                                                             Date April 25, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert A. Weber
                                 Printed name

                                 Chipman Brown Cicero & Cole, LLP
                                 Firm name

                                 Hercules Plaza
                                 1313 North Market Street, Suite 5400
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (302) 295-0191                Email address      weber@chipmanbrown.com

                                 4013 DE
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                   Case 21-10745-JKS               Doc 1      Filed 04/25/21             Page 6 of 22
Debtor     Secure Home Holdings, LLC                                                        Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                   Chapter      11
                                                                                                                         Check if this an
                                                                                                                         amended filing




                                                       FORM 201. VOLUNTARY PETITION

                                                    Pending Bankruptcy Cases Attachment



Debtor     ACA Security Systems GP, LLC                                            Relationship to you               Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     ACA Security Systems, LP                                                Relationship to you               Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     Hawk Creation, LLC                                                      Relationship to you               Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     My Alarm Center, LLC                                                    Relationship to you               Affiliate
District   Delaware                                   When                         Case number, if known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                     page 6
                                     Case 21-10745-JKS                          Doc 1        Filed 04/25/21            Page 7 of 22




 Fill in this information to identify the case:

 Debtor name         Secure Home Holdings, LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration                Consolidated Corporate Ownership Statement and List of Equity Security
                                                                            Holders

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 25, 2021                          X
                                                                         Signature of individual signing on behalf of debtor

                                                                         Amy V. Kothari
                                                                         Printed name

                                                                         Chief Executive Officer
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                          Case 21-10745-JKS                    Doc 1         Filed 04/25/21              Page 8 of 22


 Fill in this information to identify the case:
 Debtor name Secure Home Holdings LLC
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                        Check if this is an

 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 30 largest unsecured claims.

   Name of creditor and     Name, telephone number and                Nature of claim    Indicate if claim                                Amount of claim
 complete mailing address, email address of creditor contact           (for example,      is contingent,      If the claim is fully unsecured, fill in only unsecured claim amount. If
    including zip code                                                  trade debts,     unliquidated, or     claim is partially secured, fill in total claim amount and deduction for
                                                                        bank loans,          disputed                value of collateral or setoff to calculate unsecured claim.
                                                                        professional                             Total claim, if        Deduction for value         Unsecured claim
                                                                       services, and                          partially secured        of collateral or setoff
                                                                        government
                                                                          contracts)
 Goldman Sachs Specialty         Ben Nale                             Bank Debt                                                                                         $33,950,283.00
 Lending Group LP                (ben.nale@gs.com)
 6011 Connection Drive
 Irving, TX 75039                David Miller
                                 (david.miller@gs.com)
 Invesco Credit Partners         Gerard Fogarty                       Bank Debt                                                                                         $14,956,336.00
 Master Fund II, L.P.            (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Woodforest National Bank        J. Prather                           PPP Loan          Contingent                                                                        $6,813,900.00
 1330 Lake Robbins Drive         (jprather@wnbcommercial.com)
 Woodlands, TX 77380             Fax: (281) 296-1802
 First Midwest Bank              Pam Eskra                            Bank Debt                                                                                           $6,063,085.00
 8750 West Bryn Mawr             (pam.eskra@firstmidwest.com)
 Avenue
 Suite 1300                      Jerry Brosnan
 Chicago, IL 60631               (jerry.brosnan@firstmidwest.com)

                                 Chris Sawyer
                                 (chris.sawyer@firstmidwest.com)

                                 Tel: (800) 322-3623
 CIT Bank, N.A.                  John Yusi                            Bank Debt                                                                                           $6,063,085.00
 11 West 42nd Street             (john.yusi@cit.com)
 New York, NY 10036
                                 Justin Roberts
                                 (justin.roberts@cit.com)

                                 Tel: (832) 375-2505
                                 Fax: (866) 914-1578




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                                          Case 21-10745-JKS                    Doc 1         Filed 04/25/21              Page 9 of 22



 Debtor    Secure Home Holdings LLC                                                                          Case number (if known)
           Name

   Name of creditor and     Name, telephone number and                Nature of claim    Indicate if claim                                Amount of claim
 complete mailing address, email address of creditor contact           (for example,      is contingent,      If the claim is fully unsecured, fill in only unsecured claim amount. If
    including zip code                                                  trade debts,     unliquidated, or     claim is partially secured, fill in total claim amount and deduction for
                                                                        bank loans,          disputed                value of collateral or setoff to calculate unsecured claim.
                                                                        professional                             Total claim, if        Deduction for value         Unsecured claim
                                                                       services, and                          partially secured        of collateral or setoff
                                                                        government
                                                                          contracts)
 Invesco Senior Floating         Gerard Fogarty                       Bank Debt                                                                                           $5,872,139.00
 Rate Fund                       (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Invesco US Senior Loan          Gerard Fogarty                       Bank Debt                                                                                           $5,523,186.00
 Fund                            (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 OCM FIE, LLC                    tcasarella@oaktreecapital.com        Management                                                                                          $2,900,000.00
 333 South Grand Avenue          Tel: (213) 830-6300                  Fee
 Floor 28                        Fax: (213) 830-6293
 Los Angeles, CA 90071
 Invesco Floating Rate ESG       Gerard Fogarty                       Bank Debt                                                                                           $2,517,787.00
 Fund                            (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Invesco European Senior         Gerard Fogarty                       Bank Debt                                                                                           $1,992,891.00
 Loan Fund                       (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Invesco Credit Partners         Gerard Fogarty                       Bank Debt                                                                                           $1,914,858.00
 Opportunities                   (gerard.fogarty@invesco.com)
 Fund 2020, L.P.
 1166 Avenue of the              Paul Triggiani
 Americas                        (paul.triggiani@invesco.com)
 26th Floor
 New York, NY 10036              Arth Patel
                                 (arth.patel@invesco.com)
 Invesco Dynamic Credit          Gerard Fogarty                       Bank Debt                                                                                           $1,750,081.00
 Opportunities                   (gerard.fogarty@invesco.com)
 Fund
 1166 Avenue of the              Paul Triggiani
 Americas                        (paul.triggiani@invesco.com)
 26th Floor
 New York, NY 10036              Arth Patel
                                 (arth.patel@invesco.com)




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                                         Case 21-10745-JKS                    Doc 1         Filed 04/25/21              Page 10 of 22



 Debtor    Secure Home Holdings LLC                                                                          Case number (if known)
           Name

   Name of creditor and     Name, telephone number and                Nature of claim    Indicate if claim                                Amount of claim
 complete mailing address, email address of creditor contact           (for example,      is contingent,      If the claim is fully unsecured, fill in only unsecured claim amount. If
    including zip code                                                  trade debts,     unliquidated, or     claim is partially secured, fill in total claim amount and deduction for
                                                                        bank loans,          disputed                value of collateral or setoff to calculate unsecured claim.
                                                                        professional                             Total claim, if        Deduction for value         Unsecured claim
                                                                       services, and                          partially secured        of collateral or setoff
                                                                        government
                                                                          contracts)
 Invesco Senior Income           Gerard Fogarty                       Bank Debt                                                                                           $1,627,449.00
 Trust                           (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Invesco US Senior Loan          Gerard Fogarty                       Bank Debt                                                                                           $1,166,495.00
 ESG Fund                        (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Internal Revenue Service                                             Cares Act Social                                                                                    $1,092,734.00
 1111 Constitution Avenue,                                            Security Payroll
 NW                                                                   Tax Deferral
 Washington, DC 20224
 Invesco Senior Loan Fund        Gerard Fogarty                       Bank Debt                                                                                            $938,803.00
 1166 Avenue of the              (gerard.fogarty@invesco.com)
 Americas
 26th Floor                      Paul Triggiani
 New York, NY 10036              (paul.triggiani@invesco.com)

                                 Arth Patel
                                 (arth.patel@invesco.com)
 American Express                Matthew Heimann                      Credit Card                                                                                          $432,527.00
 Company                         (matthew.heimann@aexp.com)
 P.O. Box 1270                   Tel: (908) 273-5500
 Newark, NJ 07101                Fax: (908) 273-5582
 AFCO Credit Corporation         quote@AFCO.com                       Insurance                                                                                            $255,909.00
 4501 College Boulevard          marketing@AFCO.com
 Suite 320                       Tel: (800) 288-6901
 Leawood, KS 66211               Fax: (877) 232-6329 or
                                 (913) 663-4951
 Invesco Floating Rate           Gerard Fogarty                       Bank Debt                                                                                            $252,796.00
 Income Fund                     (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Invesco European Senior         Gerard Fogarty                       Bank Debt                                                                                            $222,233.00
 Loan ESG Fund                   (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Ademco Inc. (d/b/a ADI          charlotte@adiglobal.com              Trade Debt                                                                                           $166,275.00
 Global Distribution)            Tel: (631) 692-1000
 P.O. Box 905417                 Fax: (704) 525-8899
 Charlotte, NC 28290


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                                         Case 21-10745-JKS                    Doc 1         Filed 04/25/21              Page 11 of 22



 Debtor    Secure Home Holdings LLC                                                                          Case number (if known)
           Name

   Name of creditor and     Name, telephone number and                Nature of claim    Indicate if claim                                Amount of claim
 complete mailing address, email address of creditor contact           (for example,      is contingent,      If the claim is fully unsecured, fill in only unsecured claim amount. If
    including zip code                                                  trade debts,     unliquidated, or     claim is partially secured, fill in total claim amount and deduction for
                                                                        bank loans,          disputed                value of collateral or setoff to calculate unsecured claim.
                                                                        professional                             Total claim, if        Deduction for value         Unsecured claim
                                                                       services, and                          partially secured        of collateral or setoff
                                                                        government
                                                                          contracts)
 Campus Investors H              ngallagher@equuspartners.com         Lease                                                                                                $162,754.00
 Building, L.P.
 3843 West Chester Pike
 Newtown Square, PA 19073
 Security Data Supply of         Attn: Brent                          Trade Debt                                                                                           $138,148.00
 Dallas, LLC                     (brent@securitydatasupply.com)
 9777 West Gulf Bank Road        Tel: (713) 782-5100
 Suite 15
 Houston, TX 70040
 Mitchell Silberberg & Knupp     esc@msk.com                          Professional                                                                                         $130,853.00
 LLP                             Tel: (310) 312-2000                  Fees
 2049 Century Park East          Fax: (310) 312-3100
 18th Floor
 Los Angeles, CA 90067
 WAVE Electronics, Inc.          accounts@waveinc.net                 Trade Debt                                                                                             $85,682.00
 8648 Glenmont Drive             Tel: (713) 466-9283
 Suite 130
 Houston, TX 77036
 Invesco Senior Floating         Gerard Fogarty                       Bank Debt                                                                                              $68,692.00
 Rate Plus Fund                  (gerard.fogarty@invesco.com)
 1166 Avenue of the
 Americas                        Paul Triggiani
 26th Floor                      (paul.triggiani@invesco.com)
 New York, NY 10036
                                 Arth Patel
                                 (arth.patel@invesco.com)
 Tri-Ed Distribution Inc.        marketing@tri-ed.com                 Trade Debt                                                                                             $70,052.00
 135 Crossways Park Drive        Tel: (516) 941-2800
 Suite 101
 Woodbury, NY 11797
 Salesforce.com Inc.             Attn: Travis Smith                   Trade Debt                                                                                             $50,072.00
 P.O. Box 203141                 (travis.smith@salesforce.com)
 Dallas, TX 75320
                                 Attn: A. Johansson
                                 (ajohansson@salesforce.com)

 Bridgestone Americas            Attn: Erika Rivera                   Trade Debt                                                                                             $41,317.00
 Holdings, Inc.                  (riveraerika@bfusa.com)
 23715 Network Place
 Chicago, IL 60673
 GPX Communications LLC          lcarnevali@evolveip.net              Trade Debt                                                                                             $35,373.00
 989 Old Eagle School Road
 P.O. Box 1023
 Wayne, PA 19087




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
             Case 21-10745-JKS         Doc 1    Filed 04/25/21     Page 12 of 22




                        OMNIBUS SECRETARY’S CERTIFICATE


         The undersigned, as the Secretary of Secure Home Holdings LLC, a Delaware limited
liability company (“Holdings”), My Alarm Center, LLC, a Delaware limited liability company
(“MAC”), ACA Security Systems GP, LLC, a California limited liability company (“GP
Subsidiary”), ACA Security Systems, LP, a California limited partnership (“LP Subsidiary”),
and Hawk Creation, LLC, a Delaware limited liability company (“Hawk”), hereby certifies on
behalf of Holdings, MAC, GP Subsidiary, LP Subsidiary, and Hawk, as follows:

       Attached hereto as Annex A is a true, correct, and complete copy of the
       resolutions duly adopted by the board of directors, member, sole manager or
       general partner of each of Holdings, MAC, GP Subsidiary, LP Subsidiary and
       Hawk, as applicable, on April 24, 2021 (the “Resolutions”), and such Resolutions
       have not been modified or rescinded in whole, in part, or in any respect and are in
       full force and effect.

        IN WITNESS WHEREOF, the undersigned, in her capacity as Secretary of Holdings,
MAC, GP Subsidiary, LP Subsidiary, and Hawk has duly executed and caused this certificate to
be delivered as of April 24, 2021.




                                            By:
                                            Name: Anastasia Bottos
                                            Title: Secretary of Secure Home Holdings LLC;
                                                   My Alarm Center, LLC; ACA Security
                                                   Systems GP, LLC; ACA Security Systems,
                                                   LP; and Hawk Creation, LLC
              Case 21-10745-JKS          Doc 1    Filed 04/25/21     Page 13 of 22

                                                                                         ANNEX A


              RESOLUTIONS OF THE GOVERNING BODIES OF
   SECURE HOME HOLDINGS LLC, MY ALARM CENTER, LLC, ACA SECURITY
   SYSTEMS GP, LLC, ACA SECURITY SYSTEMS, LP & HAWK CREATION, LLC

                                           April 24, 2021

       WHEREAS, Secure Home Holdings LLC (“Holdings”) is the sole member of My Alarm
Center, LLC (“MAC”), its direct wholly owned subsidiary;

       WHEREAS, MAC is the sole member of ACA Security Systems GP, LLC (“GP
Subsidiary”), its direct wholly owned subsidiary;

     WHEREAS, GP Subsidiary is the general partner and MAC is the sole limited partner of
ACA Security Systems, LP (“LP Subsidiary”);

      WHEREAS, MAC is the sole member and sole manager of Hawk Creation, LLC
(“Hawk”), its direct wholly owned subsidiary;

       WHEREAS, the board of directors, member, sole manager or general partner of each of
Holdings, MAC, GP Subsidiary, LP Subsidiary and Hawk, as applicable (in each case, the
“Governing Body”) of each of Holdings, MAC, GP Subsidiary, LP Subsidiary and Hawk (each
such entity, a “Company”) has reviewed and had the opportunity to ask questions about the
materials presented by the management and the legal and financial advisors of such Company
regarding the liabilities and liquidity of such Company, the strategic alternatives available to it
and the impact of the foregoing on such Company’s businesses;

       WHEREAS, the Governing Body of each Company has had the opportunity to consult
with the management and the legal and financial advisors of such Company to fully consider,
and has considered, each of the strategic alternatives available to such Company; and

       WHEREAS, each Governing Body desires to approve the following resolutions.

       I.      Chapter 11 Filing

        WHEREAS, the Governing Body of each Company has considered presentations by the
management and the financial and legal advisors of such Company regarding the liabilities and
liquidity situation of such Company, the strategic alternatives available to it and the effect of the
foregoing on such Company’s business, creditors, stakeholders and other parties in interest;


        WHEREAS, the Governing Body of each Company has had the opportunity to consult
with such Company’s management and financial and legal advisors and fully consider each of
the strategic alternatives available to such Company;

        WHEREAS, the Governing Body of each Company, based on its review of all available
alternatives and advice provided by such advisors and professionals, has determined that it is
              Case 21-10745-JKS        Doc 1     Filed 04/25/21    Page 14 of 22




advisable and in the best interest of such Company and its stakeholders for such Company to
take the actions specified in the following resolutions;

        WHEREAS, the Governing Body of each Company has been presented with a proposed
voluntary petition (the “Chapter 11 Petition”) to be filed by such Company in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) seeking relief under the
provisions of Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), in which
the authority to operate as a debtor-in-possession will be sought;

        WHEREAS, the Governing Body of each Company has had the opportunity to consult
with the management and the legal and financial advisors of such Company regarding the
material terms of the “first day” pleadings, applications, affidavits and other documents
(collectively, the “Chapter 11 Filings”) to be filed by such Company before the Bankruptcy
Court in connection with the commencement of such Company’s Chapter 11 case (the
“Bankruptcy Case”); and

       WHEREAS, the Governing Body of each Company, having considered the financial and
operational aspects of such Company’s business and the best course of action to maximize value,
have determined that it is advisable and in the best interest of such Company, its creditors,
stakeholders and other interested parties that the Chapter 11 Petition be filed by such Company
seeking relief under the provisions of Chapter 11 of the Bankruptcy Code;

         NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Governing
Body of each Company, it is advisable and in the best interest of such Company, its creditors,
stakeholders and other interested parties, that the Chapter 11 Petition and the Chapter 11 Filings
be filed by such Company seeking relief under the provisions of Chapter 11 of the Bankruptcy
Code, and the filing of such Chapter 11 Petition and Chapter 11 Filings is authorized hereby; and
be it further

        RESOLVED, that any officer of each Company or its sole member, sole manager, or
general partner, as applicable (each an “Authorized Person”), in each case, be, and each hereby
is, authorized, empowered and directed, on behalf of and in the name of such Company, to
execute and verify the Chapter 11 Petition and the Chapter 11 Filings in the name of such
Company under Chapter 11 of the Bankruptcy Code and to cause the same to be filed in the
Bankruptcy Court in such form and at such time as the Authorized Person(s) executing said
Chapter 11 Petition and Chapter 11 Filings on behalf of such Company shall determine.

       II.     Plan of Reorganization and Disclosure Statement

       WHEREAS, the Governing Body of each Company has had the opportunity to consult
with the management and the legal and financial advisors of such Company regarding the
material terms of a proposed plan of reorganization (the “Plan”) pursuant to which such
Company and certain of its affiliates would, among other things, implement a reorganization of
such Company’s liabilities and emerge from its Bankruptcy Case;

       WHEREAS, the Governing Body of each Company has had the opportunity to consult
with the management and the legal and financial advisors of such Company regarding the

                                                2
              Case 21-10745-JKS          Doc 1    Filed 04/25/21     Page 15 of 22




material terms of a proposed Disclosure Statement (the “Disclosure Statement”) accompanying
the Plan and the contents and disclosures thereof; and

        WHEREAS, the Governing Body of each Company has determined that it is advisable
and in the best interest of such Company, its creditors, stakeholders and other interested parties
that such Company, in furtherance of a reorganization of such Company’s liabilities and
emergence from Chapter 11, file the Plan and the Disclosure Statement with the Bankruptcy
Court and to solicit acceptances and approvals thereof;

        NOW, THEREFORE, BE IT RESOLVED, that the Governing Body of each Company
adopts, ratifies, confirms and approves the form, terms and provisions of, and each of the
transactions contemplated by the Plan and the Disclosure Statement, as each may be amended or
modified from time to time; and be it further

         RESOLVED, that each Company’s advisors be, and each hereby is, authorized,
empowered and directed, on behalf of and in the name of such Company, to prepare, finalize and
file, as appropriate, procedures for the solicitation and tabulation of votes to accept or reject the
Plan.

       III.    DIP Financing

        WHEREAS, the Governing Body of each Company has determined that, in connection
with the Bankruptcy Case, it is desirable and in the best interest of such Company, its creditors,
stakeholders, and other interested parties to request that one or more potential financing sources
provide such Company with post-petition debtor-in-possession financing, including, but not
limited to, a revolving credit facility of $45,000,000 (collectively “DIP Financing”), subject to
exceptions and limitations to be set forth in any orders of the Bankruptcy Court concerning any
of the DIP Financing (the “DIP Financing Orders”);

       WHEREAS, the Governing Body of each Company has been presented with and has
reviewed the terms and provisions of a definitive debtor-in-possession financing agreement (the
“DIP Financing Agreement”) by and among such Company and certain of its affiliates, as
debtors-in-possession, and Seaport Loan Products LLC, as co-administrative agent, and
Acquiom Agency Services LLC, as co-administrative agent and collateral agent (collectively,
with the other lenders contemplated by the DIP Financing Agreement, the “DIP Lenders”)
pursuant to which the DIP Lenders have agreed to provide such Company with DIP Financing,
which provides for the borrowing and reborrowing of loans, guaranteeing of obligations,
granting of security and the pledging of collateral;

        WHEREAS, in connection with the DIP Financing Agreement, the DIP Lenders require
that such Company grant security interests in substantially all of its assets that now or hereafter
come into the possession, custody or control of such Company, in order to secure the prompt and
complete payment, observance, and performance of all obligations under the DIP Financing
Agreement, subject to exceptions and limitations to be set forth in DIP Financing Orders and
related documents contemplated thereunder (collectively, the “DIP Documents”);



                                                 3
               Case 21-10745-JKS         Doc 1     Filed 04/25/21     Page 16 of 22




        WHEREAS, the Governing Body of each Company has determined that it is in the best
interests of such Company, its creditors, stakeholders, and other interested parties, for such
Company to (i) consummate the transactions contemplated by the DIP Financing Agreement
provided to the Governing Body of such Company, and (ii) empower, authorize and direct the
Authorized Persons of such Company to take any and all actions as may be deemed appropriate
to effect and perform the transactions contemplated thereby.

       NOW, THEREFORE, BE IT RESOLVED, that the form, terms and provisions of the
DIP Financing Agreement are hereby, in all respects, authorized, ratified, approved and adopted
by the Governing Body of such Company on behalf of such Company; and it be further

       RESOLVED, that such Company be, and hereby is, authorized to incur and to undertake
any and all related transactions contemplated under the DIP Financing Agreement and the DIP
Documents; and it be further

        RESOLVED, that such Company be, and hereby is, authorized to borrow and reborrow
loans, guaranty obligations, grant security interests in collateral and pledge collateral pursuant to,
and in accordance with, the DIP Documents; and it be further

       RESOLVED, that the Authorized Persons be, and each of them hereby is, empowered,
authorized and directed, with full power of delegation, on behalf of and in the name of such
Company, to cause such Company to negotiate, execute and deliver the DIP Financing
Agreement and the related documents contemplated thereby, in such form and with such changes
or amendments (substantial or otherwise) thereto as any one or more of such Authorized Persons
may deem necessary, desirable or appropriate, in order to consummate the transactions
contemplated by the DIP Financing Agreement; and it be further

        RESOLVED, that the Authorized Persons be, and each of them hereby is, empowered,
authorized and directed, with full power of delegation, on behalf of and in the name of such
Company, to take all such further actions which shall be necessary, proper or advisable to
perform such Company’s obligations under or in connection with the DIP Financing Agreement,
the DIP Documents and the transactions contemplated therein, and to carry out fully the intent of
the foregoing resolutions.

       IV.     Retention of Professionals

        RESOLVED, that the Authorized Persons be, and each hereby is empowered, authorized
and directed, on behalf of and in the name of such Company, to continue to retain and employ
the law firm of Chipman Brown Cicero & Cole, LLP (“Chipman”), as general bankruptcy
counsel, to represent and assist such Company in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance such Company’s rights and obligations,
including filing any motions, objections, replies, applications, or pleadings in the Bankruptcy
Case and all other related matters in connection therewith, in such capacities and on such terms
as the Authorized Persons of such Company, and each of them, may or shall approve and/or have
previously approved; and be it further



                                                  4
              Case 21-10745-JKS         Doc 1    Filed 04/25/21     Page 17 of 22




        RESOLVED, that the Authorized Persons be, and each hereby is empowered, authorized
and directed, on behalf of and in the name of such Company, to continue to retain and employ
the law firm of and Skadden, Arps, Slate, Meagher & Flom LLP and its affiliates (“Skadden”), as
special bankruptcy counsel, to represent and assist such Company in evaluating strategic
alternatives and negotiating consent with its senior secured lenders, including in connection with
the Plan and Disclosure Statement and with respect to tax matters and controversies, and to take
any and all actions to advance such Company’s rights and obligations, including filing any
motions, objections, replies, applications, or pleadings in the Bankruptcy Case related to the
foregoing and all other related matters in connection therewith, in such capacities and on such
terms as the Authorized Persons of such Company, and each of them, may or shall approve
and/or have previously approved; and be it further

       RESOLVED, that the Authorized Persons be, and each hereby is empowered, authorized
and directed, on behalf of and in the name of such Company, to continue to retain (i) M3
Advisory Partners, LP (“M3”) to serve as financial advisor and to provide a Chief Restructuring
Officer to such Company, (ii) Raymond James & Associates, Inc. (“Raymond James”) to provide
investment banking services to such Company, and (iii) Kurtzman Carson Consultants LLC
(“KCC”) to provide consulting services to such Company regarding noticing, claims
management and reconciliation, plan solicitation, balloting, disbursements, and any other
services agreed to by the parties; and be it further

       RESOLVED, that the Authorized Persons be, and each hereby is, empowered,
authorized and directed, on behalf of and in the name of such Company, to continue the
employment and retention of professionals in the ordinary course as long as they deem
appropriate and in the Bankruptcy Case to retain and employ other attorneys, accountants, and
other professionals to assist in such Company’s Bankruptcy Case on such terms as are deemed
necessary, appropriate or advisable; and be it further

        RESOLVED, that the Authorized Persons be, and each hereby is, authorized and
directed, on behalf of and in the name of such Company, to execute any appropriate engagement
letters and agreements and such other documents necessary to retain or continue to retain
Chipman, Skadden, M3, Raymond James, KCC, and any other or additional financial advisors,
investment bankers, accountants, auditors, advisors, legal counsel, and other professionals not
specifically identified herein (the “Professionals”), and to cause such Company to pay
appropriate retainers to such Professionals prior to the filing of the Bankruptcy Case or after to
the extent appropriate and permitted in the Bankruptcy Case, and to cause to be filed appropriate
applications or motions seeking authority to retain and pay for the services of such Professionals;
and be it further

        RESOLVED, that the Authorized Persons be, and each hereby is, authorized and
directed, on behalf of and in the name of such Company, to pay, or cause to be paid, all fees and
expenses incurred by such Company in connection with services rendered by the Professionals
and to make, or cause to be made, all payments as they, or any of them individually, shall
determine to be necessary, appropriate or advisable, such payment to be conclusive evidence of
their determination; and be it further



                                                5
              Case 21-10745-JKS         Doc 1     Filed 04/25/21     Page 18 of 22




       V.      Secretary

        RESOLVED, that Anastasia Bottos be, and hereby is, authorized, empowered and
directed, on behalf of and in the name of each Company, to act as Secretary of each Company
during the pendency of the Chapter 11 Cases and until her successor is duly elected and shall
qualify, or until her earlier death, resignation or removal; and be it further

       VI.     General

       RESOLVED, that the Authorized Persons be, and each hereby is, authorized,
empowered and directed, on behalf of and in the name of such Company, to amend, supplement
or otherwise modify from time to time the terms of any documents, certificates, instruments,
agreements, financing statements, notices, undertakings or other writings referred to in the
foregoing resolutions; and be it further

        RESOLVED, that the Authorized Persons be, and each hereby is, authorized,
empowered and directed, on behalf of and in the name of such Company, to take or cause to be
taken any and all such further action and to execute, deliver, perform, verify and/or file, or cause
to be executed, delivered, performed, verified and/or filed (or direct others to do so on its behalf
as provided herein) all such further documents, agreements, instruments, financing statements,
notices, undertakings, certificates, resolutions and other writings as they or any of them deem
necessary, desirable or appropriate to effectuate the purpose and intent of any and all of the
foregoing resolutions, the necessity, desirability, and appropriateness of which shall be
conclusively evidenced by the action in support thereof, or the execution and delivery thereof, by
such Authorized Persons (or such persons directed by such Authorized Persons); and be it further

        RESOLVED, that all acts lawfully done or actions lawfully taken by any Authorized
Person to seek relief on behalf of such Company under Chapter 11 of the Bankruptcy Code, or in
connection with the Bankruptcy Case, or any matter related thereto, be, and hereby are, adopted,
ratified, confirmed and approved in all respects as the acts and deeds of such Company in all
respects by the Governing Body of such Company; and be it further

       RESOLVED, that all acts lawfully done or actions lawfully taken by any Authorized
Person, or by any employees or agents of such Company, on or before the date hereof in
connection with the transactions contemplated by the foregoing resolutions be, and hereby are,
authorized, adopted, ratified, confirmed and approved in all respects by the Governing Body of
such Company; and be it further

        RESOLVED, that the omission from these resolutions of any agreement, document or
other arrangement contemplated by any of the agreements, instruments, filings or other
documents described in the foregoing resolutions or any action to be taken in accordance with
any requirement of any of the agreements, instruments, filings or other documents described in
the foregoing resolutions shall in no manner derogate from the authority of the Authorized
Persons to take all actions necessary, appropriate or advisable to consummate, effectuate, carry
out or further the transaction contemplated by, and the intent and purposes of, the foregoing
resolutions, the necessity, appropriateness, and advisability, of which shall be conclusively


                                                 6
              Case 21-10745-JKS         Doc 1    Filed 04/25/21     Page 19 of 22




evidenced by the execution and delivery thereof, or action in support thereof, by such Authorized
Person; and be it further

        RESOLVED, that the Governing Body of such Company has received sufficient notice
of the actions and transactions relating to the matters contemplated by the foregoing resolutions,
as may be required by the organizational documents of such Company, or hereby waive any right
to have received such notice; and be it further

        RESOLVED, that the Authorized Persons be, and each hereby is, authorized,
empowered and directed, on behalf of and in the name of such Company, to execute, deliver,
perform, verify and/or file, or cause to be executed, delivered, performed, verified and/or filed
(or direct others to do so on their behalf as provided herein) all necessary documents, including,
without limitation, all petitions, affidavits, statements, schedules, motions, lists, applications,
pleadings, other papers, guarantees, reaffirmations, additional security documents, control
agreements, waivers of or amendments to existing documents, and to negotiate the forms, terms
and provisions of, and to execute and deliver any amendments, modifications, waivers or consent
to any of the foregoing as may be approved by any Authorized Person, which amendments,
modifications, waivers or consents may provide for consent payments, fees or other amounts
payable or other modifications of or relief under such agreements or documents, the purpose of
such amendments, modifications, waivers or consents being to facilitate consummation of the
transactions contemplated by the foregoing resolutions or for any other purpose, and, in
connection with the foregoing, to employ and retain all assistance by legal counsel, investment
bankers, accountants, restructuring professionals or other professionals, and to take any and all
action which such Authorized Person or Authorized Persons deem necessary, appropriate or
advisable in connection with the Bankruptcy Case, the Plan, the Disclosure Statement, and the
DIP Financing, with a view to the successful prosecution of the Bankruptcy Case contemplated
by the foregoing resolutions and the successful consummation of the transactions contemplated
by the foregoing resolutions including, without limitation, any action necessary, appropriate, or
advisable to maintain the ordinary course operation of such Company’s business; and be it
further

        RESOLVED, that the Authorized Persons be, and each hereby is, authorized,
empowered and directed, on behalf of and in the name of such Company, to execute, deliver and
perform any and all special powers of attorney as such Authorized Person may deem necessary,
appropriate or advisable to facilitate consummation of the transactions contemplated by the
foregoing resolutions, pursuant to which such Authorized Person will make certain appointments
of attorneys to facilitate consummation of the transactions contemplated by the foregoing
resolutions as such Company’s true and lawful attorneys and authorize each such attorney to
execute and deliver any and all documents of whatsoever nature and description that may be
necessary, appropriate or advisable to facilitate consummation of the transactions contemplated
by the foregoing resolutions.




                                                7
                    Case 21-10745-JKS              Doc 1       Filed 04/25/21         Page 20 of 22




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    SECURE HOME HOLDINGS LLC, et al.,                           Case No. 21-xxxxx (xxx)

                          Debtors. 1                            (Joint Administration Pending)


                  CONSOLIDATED CORPORATE OWNERSHIP STATEMENT

             Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

set forth below are the corporate entities that directly or indirectly own 10% or more of any class

of equity interests as of the Petition Date:

             1.     None of the Debtors are publicly traded corporations.

             2.     OCM SSF MAC PT II, L.P. owns approximately 78.1% of the Common Units,

81.4% of the Class A Preferred Units, 75.3% of the Class Z Preferred Units, and 100% of the Class

A Profits Units, Class B Profits Units, Class B-1 Profits Units, Class B-2 Profits Units, Class B-3

Profits Units, and Class B-4 Profits Units of Secure Home Holdings LLC. The Class B Preferred

Units of Secure Home Holdings LLC are held as follows: approximately 18.7% by Ironwood

Mezzanine Fund III-A LP; approximately 12.5% by Ironwood Mezzanine Fund III LP;

approximately 21.0% by Alcentra Capital Corporation; approximately 11.7% by NXT Capital

Corporate Finance D-E Investments, LLC; approximately 15.6% by SIA-MAC, Inc.; and

approximately 10.4% by OFS SBIC I, LP.

             3.     ACA Security Systems GP, LLC is wholly owned by My Alarm Center, LLC.



1
      The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
      are as follows: Secure Home Holdings LLC (1583); ACA Security Systems GP, LLC (5674); ACA Security
      Systems LP (3613); Hawk Creation, LLC (3525); and My Alarm Center, LLC (0273). The address of the Debtors’
      corporate headquarters is 3803 West Chester Pike, Suite 100, Newtown Square, Pennsylvania 19073.
            Case 21-10745-JKS     Doc 1    Filed 04/25/21   Page 21 of 22




      4.    ACA Security Systems, LP is 99% owned by My Alarm Center, LLC and 1%

owned by ACA Security Systems GP, LLC.

      5.    Hawk Creation, LLC is wholly owned by My Alarm Center, LLC.

      6.    My Alarm Center, LLC is wholly owned by Secure Home Holdings LLC.




                                          -2-
                        Case 21-10745-JKS              Doc 1       Filed 04/25/21         Page 22 of 22




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE


        In re:                                                      Chapter 11

        SECURE HOME HOLDINGS LLC, et al.,                           Case No. 21-xxxxx (xxx)

                              Debtors. 1                            (Joint Administration Pending)


                                    LIST OF EQUITY SECURITY HOLDERS

                 Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, Secure Home

    Holdings LLC provides the following list of holders of equity interests:

                                                                                                           PERCENTAGE OF
NAME AND ADDRESS OF INTEREST HOLDER                             KIND/CLASS OF INTEREST
                                                                                                           INTERESTS HELD


           OCM SSF MAC PT II, L.P.                                         Common                                 78.1%

           OCM SSF MAC PT II, L.P.                                    Class A Preferred                           81.4%

           OCM SSF MAC PT II, L.P.                                     Class Z Preferred                          75.3%

                                                            Class Profits for Classes A, B, B-1,
           OCM SSF MAC PT II, L.P.                                   B-2, B-3 and B-4                              100%

    Ironwood Mezzanine Fund III-A LP                                   Class B Preferred                          18.7%


        Ironwood Mezzanine Fund III LP                                 Class B Preferred                          12.5%

           Alcentra Capital Corporation                                Class B Preferred                          21.0%

    NXT Capital Corporate Finance D-E
           Investments, LLC                                            Class B Preferred                          11.7%

                   SIA-MAC, Inc.                                       Class B Preferred                          15.6%

                   OFS SBIC I, LP                                      Class B Preferred                          10.4%




    1
          The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
          are as follows: Secure Home Holdings LLC (1583); ACA Security Systems GP, LLC (5674); ACA Security
          Systems LP (3613); Hawk Creation, LLC (3525); and My Alarm Center, LLC (0273). The address of the Debtors’
          corporate headquarters is 3803 West Chester Pike, Suite 100, Newtown Square, Pennsylvania 19073.
